       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 1 of 58



Jeffrey M. Roth
John M. Semmens (Helena office)
CROWLEY FLECK PLLP
305 S. 4th Street E., Suite 100
Missoula, MT 59801
Telephone: (406) 523-3600
E-Mail: jroth@crowleyfleck.com
E-Mail: jsemmens@crowleyfleck.com

Attorney for Defendant Yellowstone Club Operations, LLC


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION


NICHOLAS DOUGLAS;
TASHEKA BRYAN;                          CV 18-62-BU-SEH
JUNIOR HARRIS;
MARCUS RICHARDS;
STEPHANEY SMITH; and those              YCO’S ANSWER TO FIRST
similarly situated,                     AMENDED CLASS COMPLAINT
                                        AND JURY DEMAND
             Plaintiffs,

       v.

YELLOWSTONE CLUB
OPERATIONS, LLC; and
HOSPITALITY STAFFING
SOLUTIONS LLC,

             Defendants.


      Yellowstone Club Operations, LLC (“YCO”) hereby submits its answer to

Plaintiffs’ First Amended Class Action Complaint and Jury Demand (Doc. 20) in
        Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 2 of 58



the above-captioned matter. The paragraph numbers used below correspond to

those used in Plaintiffs’ First Amended Complaint. YCO’s answer is timely,

pursuant to Federal Rule of Civil Procedure 15(a)(3).

                                     Introduction

1.    Upon information and belief, YCO admits the factual allegations in the first

sentence of ¶ 1. YCO admits Plaintiffs provided temporary staffing services at the

Yellowstone Club during the 2017-2018 winter season as employees of Hospitality

Staff Solutions, LLC (“HSS”), pursuant to the express terms of a Staffing Services

Contract that HSS drafted and YCO signed on August 31, 2017 (“the HSS

Contract”). YCO further admits the Yellowstone Club is a private residential

community located just north of Yellowstone National Park, near Big Sky,

Montana. YCO denies any remaining factual allegations in ¶ 1.

2.    YCO lacks sufficient knowledge or information sufficient to form a belief as

to why Plaintiffs came to Montana, and YCO therefore denies all factual

allegations in ¶ 2 on that basis. YCO denies it made promises to Plaintiffs. YCO

affirmatively states YCO and the Yellowstone Club maintain “no tipping” policies.

3.    Paragraph 3 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 3, and denies all factual allegations in ¶ 3 on that basis.

YCO denies it employed Plaintiffs.



                                            2
        Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 3 of 58



4.    YCO denies it discriminated against Plaintiffs. YCO lacks knowledge or

information sufficient to form a belief as to what Plaintiffs “watched,” and denies

all such factual allegations in ¶ 4 on that basis. YCO affirmatively states it

employs a diverse workforce, including employees who are Black and/or Jamaican

nationals. Although YCO denies it employed Plaintiffs, YCO admits it pays YCO

employees who have been employed for multiple seasons a higher hourly wage

than entry-level YCO employees. YCO affirmatively states YCO and the

Yellowstone Club maintain “no tipping” policies. YCO denies any remaining

factual allegations in ¶ 4.

5.    Paragraph 5 contains legal conclusions, to which no response is required.

YCO denies it made promises to Plaintiffs. YCO lacks knowledge or information

sufficient to form a belief as to the truth of the remaining factual allegations in ¶ 5,

and denies all remaining factual allegations in ¶ 5 on that basis. YCO denies it

employed Plaintiffs.

                               Jurisdiction and Venue

6.    YCO admits the Court has jurisdiction over this matter.

7.    YCO admits venue is proper before the Court. YCO admits it is registered

to do business in Montana. YCO denies all remaining factual allegations in ¶ 7.




                                            3
        Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 4 of 58



                             Administrative Exhaustion

8.     Paragraph 8 contains legal conclusions, to which no response is required.

YCO admits Plaintiffs filed Charges of Discrimination against YCO with the Equal

Employment Opportunity Commission (“EEOC”), the terms of which speak for

themselves. YCO affirmatively states the EEOC summarily dismissed Plaintiffs’

Charges of Discrimination against YCO without substantiating any of Plaintiffs’

allegations against YCO, or imposing any penalties on YCO.

9.     Paragraph 9 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 9, and denies all factual allegations in ¶ 9 on that basis.

10.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 10, and denies all factual allegations in ¶ 10 on

that basis.

11.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 11, and denies all factual allegations in ¶ 11 on

that basis.

12.    Paragraph 12 contains legal conclusions, to which no response is required.

YCO denies any remaining factual allegations in ¶ 12.




                                            4
          Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 5 of 58



                                        Parties

13.      Upon information and belief, YCO admits Plaintiffs are natural persons who

are Jamaican citizens who resided and performed work in Montana during the

portions of the 2017-18 winter season at Yellowstone Club. YCO lacks knowledge

or information sufficient to form a belief as to the truth of any remaining factual

allegations in ¶ 13, and denies any remaining factual allegations in ¶ 13 on that

basis.

14.      YCO admits that, in 2017 and 2018, YCO was a limited liability company

incorporated under Montana law, with its principal place of business in Big Sky,

Montana. YCO denies all remaining factual allegations in ¶ 14.

15.      Upon information and belief, YCO admits the factual allegations in ¶ 15.

16.      YCO admits the Yellowstone Club is a private residential community

located on 15,200 acres outside of Big Sky, Montana, whose amenities include

skiing and golfing.

17.      In responding to Paragraph 17, YCO admits it provides staffing services to

various other entities that own and operate the Yellowstone Club. YCO denies it

has subsidiaries or that its parent company owns or operates the Yellowstone Club.

YCO denies all remaining factual allegations in ¶ 17.




                                           5
        Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 6 of 58



18.    In responding to Paragraph 18, YCO admits it provides staffing services to

various other entities that own and operate the Yellowstone Club. YCO denies all

remaining factual allegations in ¶ 18.

19.    YCO admits membership at the Yellowstone Club is subject to certain

written requirements, the terms of which speak for themselves. YCO denies any

remaining factual allegations in ¶ 19.

20.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 20, and denies all factual allegations in ¶ 20 on

that basis.

21.    YCO lacks knowledge or information sufficient to form a belief about the

truth of what individuals Plaintiffs consider to be “notable,” as alleged in ¶ 21, and

denies the factual allegations in ¶ 21 on that basis.

22.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 22, and denies all factual allegations in ¶ 22 on

that basis.

23.    YCO admits the Yellowstone Club operates seven restaurants located at the

Yellowstone Club, which serve the Yellowstone Club’s members and guests.

YCO denies the remaining factual allegations in ¶ 23.




                                           6
        Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 7 of 58



24.     YCO admits it employs housekeepers who provide housekeeping services

to some residences within Yellowstone Club. YCO denies any remaining factual

allegations in ¶ 24.

25.    Upon information and belief, YCO admits the factual allegation in ¶ 25.

26.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 26, and denies all factual allegations in ¶ 26 on

that basis.

27.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 27, and denies all factual allegations in ¶ 27 on

that basis.

28.    YCO admits it signed the HSS Contract, the terms of which speak for itself.

YCO denies all factual allegations in ¶ 28 that are inconsistent with the terms of

the HSS Contract.

29.    Paragraph 29 contains legal conclusions, to which no response is required.

Upon information and belief, YCO admits Plaintiffs are Black Jamaicans. YCO

denies any remaining factual allegations in ¶ 29.

30.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 30, and denies all factual allegations in ¶ 30 on

that basis.

31.    Paragraph 31 contains legal conclusions, to which no response is required.



                                           7
          Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 8 of 58



YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 31, and denies all factual allegations in ¶ 31 on that

basis.

32.      YCO admits YCO representatives attended an event in Jamaica in or around

September 2017, which also was attended by representatives of the Jamaican

Ministry of Labor. YCO denies any remaining factual allegations in ¶ 32.

33.      YCO admits it signed the HSS Contract on August 31, 2017. YCO denies

any remaining factual allegations in ¶ 33.

34.      YCO denies the factual allegations in ¶ 34.

35.      YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 35, and denies all factual allegations in ¶ 35 on

that basis.

36.      YCO admits Cindy McPheeters was YCO’s Director of Human Resources in

September 2017. YCO denies all remaining factual allegations in ¶ 36.

37.      YCO denies the factual allegations in ¶ 37.

38.      Paragraph 38 contains legal conclusions, to which no response is required.

YCO admits YCO representatives attended an event held in Jamaica in or around

September 2017. YCO lacks knowledge or information sufficient to form a belief

as to the truth of the remaining factual allegations in ¶ 38, and denies the remaining

factual allegations in ¶ 38 on that basis.



                                             8
        Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 9 of 58



39.    YCO denies Tim McPherson wore clothes with YCO’s logo on them, as

alleged in ¶ 39. YCO lacks knowledge or information sufficient to form a belief as

to the truth of the remaining factual allegations in ¶ 39, and denies all remaining

factual allegations in ¶ 39 on that basis.

40.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 40, and denies all factual allegations in ¶ 40 on

that basis.

41.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 41, and denies all factual allegations in ¶ 41 on

that basis.

42.    YCO admits Cindy McPheeters briefly spoke at an event held in Jamaica in

or around September 2017. YCO denies all remaining factual allegations in ¶ 42.

43.    YCO denies the specific factual allegations in ¶ 43 but generally represents

that it is a desirable place to work.

44.    YCO denies the specific factual allegations in ¶ 44 but generally represents

that it is a desirable place to work.

45.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the allegation in ¶ 45 that tips and gratuities are generally available in

Jamaica, and denies all such factual allegations in ¶ 45 on that basis. YCO denies




                                             9
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 10 of 58



the remaining factual allegations in ¶ 45. YCO affirmatively states YCO and the

Yellowstone Club maintain “no tipping” policies.

46.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 46, and denies all factual allegations in ¶ 46 on

that basis.

47.    YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 47, and denies all factual allegations in ¶ 47 on

that basis.

48.    YCO denies the factual allegations in ¶ 48.

49.    YCO admits the factual allegations in ¶ 49.

50.    YCO denies the factual allegations in ¶ 50.

51.    Upon information and belief, YCO admits each HSS employee who

provided temporary staffing services at YCO during the 2017-2018 winter season

was a Black Jamaican. YCO denies any remaining factual allegations in ¶ 51.

52.    Upon information and belief, YCO admits HSS employed Plaintiff Douglas

as a cook.

53.    Upon information and belief, YCO admits HSS employed Plaintiff Bryan as

a bartender.

54.    Upon information and belief, YCO admits HSS employed Plaintiff Harris as

a server.



                                           10
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 11 of 58



55.      Upon information and belief, YCO admits HSS employed Plaintiff Richards

as a server.

56.      Upon information and belief, YCO admits HSS employed Plaintiff Smith as

a housekeeper.

57.      YCO denies the factual allegations in ¶ 57.

58.      Paragraph 58 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 58, and denies all factual allegations in ¶ 58 on that

basis.

59.      YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 59, and denies all factual allegations in ¶ 59 on

that basis.

60.      YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 60, and denies all factual allegations in ¶ 60 on

that basis.

61.      Paragraph 61 references discrete documents, the terms of which speak for

themselves. YCO denies the factual allegations in ¶ 61 to the extent they conflict

with the documents at issue. YCO denies it promised tips to Plaintiffs. YCO

affirmatively states YCO and the Yellowstone Club maintain “no tipping” policies.

62.      YCO admits the factual allegations in ¶ 62.



                                           11
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 12 of 58



63.      YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 63, and denies all factual allegations in ¶ 63 on

that basis.

64.      Paragraph 64 contains legal conclusions, to which no response is required.

Upon information and belief, YCO admits Plaintiffs left Jamaica and traveled to

Montana to begin providing temporary staffing services at YCO as HSS employees

at the end of November or early December 2017.

65.      Paragraph 65 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 65, and denies all factual allegations in ¶ 65 on that

basis.

66.      Paragraph 66 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 66, and denies all factual allegations in ¶ 66 on that

basis. YCO affirmatively states that HSS did provide an orientation to Plaintiffs

when they first arrived in Montana, and HSS did supervise Plaintiffs, as required

by the HSS Contract.

67.      Paragraph 67 contains legal conclusions, to which no response is required.

YCO admits HSS employed Plaintiffs, as established by the HSS Contract. YCO

lacks knowledge or information sufficient to form a belief as to the truth of the



                                           12
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 13 of 58



remaining factual allegations in ¶ 67, and denies all remaining factual allegations

in ¶ 67 on that basis. YCO affirmatively states the HSS Contract did obligate HSS

to provide its own employee policies and procedures to HSS’s employees who

provided temporary staffing services at YCO, including Plaintiffs.

68.   Paragraph 68 appears to quote a discrete document, the terms of which speak

for itself. YCO denies the factual allegations in ¶ 68 to the extent they actually

conflict with the document in question. YCO admits HSS employed Plaintiffs, as

established by the HSS Contract.

69.   Paragraph 69 contains legal conclusions, to which no response is required.

Paragraph 69 appears to quote discrete documents, the terms of which speak for

itself. YCO denies the factual allegations in ¶ 69 to the extent they actually

conflict with the documents in question. YCO admits HSS employed Plaintiffs, as

established by the HSS Contract.

70.   Paragraph 70 contains legal conclusions, to which no response is required.

YCO admits HSS employed Plaintiffs, as established by the HSS Contract. YCO

denies all remaining factual allegations in ¶ 70.

71.   Paragraph 71 contains legal conclusions, to which no response is required.

YCO denies the factual allegations in ¶ 71. YCO affirmatively states that, per the

express terms of the HSS Contract, HSS supervised Plaintiffs.




                                          13
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 14 of 58



72.   YCO admits it set daily schedules for HSS employees who provided

temporary staffing services at the Yellowstone Club during the 2017-2018 winter

season at HSS. YCO further admits that those schedules typically referenced

worksite assignments. YCO denies the remaining factual allegations in ¶ 72.

73.   YCO admits some HSS employees complained to Cindy McPheeters about

their employment with HSS, and Mrs. McPheeters referred those complaints to

HSS. YCO admits Cindy McPheeters spoke to a limited number of HSS

employees about returning the following winter season. YCO denies the

remaining factual allegations in ¶ 73.

74.   Paragraph 74 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 74.

75.   Paragraph 75 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 75.

76.   Paragraph 76 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 76.

77.   YCO admits HSS had agents on site at the Yellowstone Club, as required by

the HSS Contract. YCO admits HSS provided pay and human resources services

for HSS’ employees, including Plaintiffs, as required by the terms of the HSS

Contract. YCO denies any remaining factual allegations in ¶ 77.




                                         14
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 15 of 58



78.   Paragraph 78 contains legal conclusions, to which no response is required.

YCO admits HSS employed Plaintiffs, as established by the HSS Contract. YCO

lacks knowledge or information sufficient to form a belief as to the truth of the

remaining factual allegations in ¶ 78, and denies all remaining factual allegations

in ¶ 78 on that basis.

79.   Paragraph 79 contains legal conclusions, to which no response is required.

YCO admits HSS employed and paid Plaintiffs. YCO denies it directed HSS’

hourly wage payments to Plaintiffs. YCO denies any remaining factual allegations

in ¶ 79.

80.   Paragraph 80 contains legal conclusions, to which no response is required.

YCO admits it directed HSS to make an end-of-season payment to Plaintiffs out of

a service charge pool associated with the temporary staffing services Plaintiffs

provided at YCO as HSS employees during the 2017-2018 winter season, and as

expressly permitted by the HSS Contract. YCO denies any remaining factual

allegations in ¶ 80.

81.   Paragraph 81 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 81.

82.   Paragraph 82 contains legal conclusions, to which no response is required.

YCO admits Plaintiffs provided temporary staffing services at YCO as HSS




                                          15
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 16 of 58



employees until late March or April of 2018. YCO denies it employed Plaintiffs.

YCO denies any remaining factual allegations in ¶ 82.

83.   Paragraph 83 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs. Upon information and belief, YCO admits the

HSS employees who provided temporary staffing services at YCO during the

2017-2018 winter season were Black Jamaicans.

84.   YCO denies the factual allegation in ¶ 84.

85.   Paragraph 85 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs, or any other HSS employees. YCO denies the

remaining factual allegations in ¶ 85. YCO affirmatively states it employs a

diverse workforce.

86.   Paragraph 86 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs, or any other HSS employees. YCO admits it

employed at least one Jamaican national during the 2017-2018 winter season.

87.   Paragraph 87 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs, or any other HSS employees. YCO denies the

remaining factual allegations in ¶ 87.

88.   Paragraph 88 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of




                                         16
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 17 of 58



how HSS paid its employees, as alleged in ¶ 88, and denies all remaining factual

allegations in ¶ 88 on that basis.

89.   YCO denies the factual allegations in ¶ 89.

90.   YCO denies it employed or paid Plaintiffs. YCO affirmatively states HSS

employed and paid Plaintiffs, as required by the HSS Contract. YCO denies all

remaining factual allegation in ¶ 90.

91.   YCO denies it employed or paid Plaintiffs, or any other HSS employees.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

how HSS paid its employees, as alleged in ¶ 91, and denies all remaining factual

allegations in ¶ 91 on that basis. YCO affirmatively states HSS employed and paid

Plaintiffs. YCO affirmatively states YCO and the Yellowstone Club maintain “no

tipping” policies.

92.    YCO denies HSS employees were supposed to receive a percentage of

revenue for food and drink they served while providing temporary staffing services

at YCO. YCO admits YCO employees did receive service charge distributions,

regardless of race, consistent with the YCO employees’ service charge distribution

agreements. YCO denies any remaining factual allegations in ¶ 92. YCO

affirmatively states YCO and the Yellowstone Club maintain “no tipping” policies.

93.   YCO denies HSS employees were supposed to receive a percentage of

revenue for food and drink they served while providing temporary staffing services



                                        17
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 18 of 58



at YCO. YCO admits YCO employees did receive service charge distributions,

regardless of race, consistent with the YCO employees’ service charge distribution

agreements. YCO denies any remaining factual allegations in ¶ 93. YCO

affirmatively states YCO and the Yellowstone Club maintain “no tipping” policies.

94.   YCO denies the factual allegations in ¶ 94.

95.   YCO denies HSS employees were supposed to receive a percentage of

revenue for food and drink they served while providing temporary staffing services

at YCO. YCO admits YCO employees did receive service charge distributions,

regardless of race, consistent with the YCO employees’ service charge distribution

agreements. YCO denies any remaining factual allegations in ¶ 95. YCO

affirmatively states YCO and the Yellowstone Club maintain “no tipping” policies.

96.   YCO denies it employed or paid Plaintiffs, or any other HSS employees.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

how HSS paid its employees, as alleged in ¶ 96, and denies all factual allegations

in ¶ 96 on that basis. YCO affirmatively states YCO and the Yellowstone Club

maintain “no tipping” policies.

97.   YCO denies all factual allegations in ¶ 97. YCO affirmatively states YCO

and the Yellowstone Club maintain “no tipping” policies.

98.   YCO denies all factual allegations in ¶ 98. YCO affirmatively states YCO

and the Yellowstone Club maintain “no tipping” policies.



                                         18
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 19 of 58



99.   YCO denies it employed or paid Plaintiffs, or any other HSS employees.

YCO denies all remaining factual allegations in ¶ 99.

100. YCO denies it employed or paid Plaintiffs, or any other HSS employees.

YCO denies all remaining factual allegations in ¶ 100. YCO affirmatively states

YCO and the Yellowstone Club maintain “no tipping” policies.

101. YCO denies it employed or paid Plaintiffs, or any other HSS employees.

YCO denies all remaining factual allegations in ¶ 101.

102. YCO denies it employed or paid Plaintiffs, or any other HSS employees.

YCO denies all remaining factual allegations in ¶ 102.

103. Paragraph 103 contains legal conclusions, to which no response is required.

YCO denies it employed or paid Plaintiffs, or any other HSS employees. YCO

denies all remaining factual allegations in ¶ 103. YCO affirmatively states YCO

and the Yellowstone Club maintain “no tipping” policies.

104. Paragraph 104 contains legal conclusions, to which no response is required.

YCO denies it employed or paid Plaintiffs. YCO denies all remaining factual

allegations in ¶ 104.

105. Paragraph 105 contains legal conclusions, to which no response is required.

YCO denies it employed or paid Plaintiffs, or any other HSS employees. YCO

denies all remaining factual allegations in ¶ 105.




                                          19
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 20 of 58



106. YCO denies all factual allegations in the first sentence of ¶ 106. YCO

admits the second sentence of ¶ 106. YCO affirmatively states it had no prior

experience navigating the complex bureaucratic framework that constitutes the H-

2B non-immigrant visa program, and YCO retained HSS to advise and assist on

that program.

107. Paragraph 107 contains legal conclusions, to which no response is required.

YCO admits it did directly employ workers on H-2B visas during the 2018-2019

winter season.

108. YCO denies it employed or paid Plaintiffs, or any other HSS employees.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the remaining factual allegations in ¶ 108, and denies all remaining factual

allegations in ¶ 108 on that basis.

109. Upon information and belief, YCO admits HSS CEO Tim McPherson met

with the HSS employees who were providing temporary staffing services at YCO

as HSS employees during the 2017-2018 winter season at some point during that

season. YCO lacks knowledge or information sufficient to form a belief as to the

truth of the remaining factual allegations in ¶ 109, and denies all remaining factual

allegations in ¶ 109 on that basis.

110. Upon information and belief, YCO admits that an HSS employee named Fay

Wilson did supervise HSS employees, including Plaintiffs, who were providing



                                          20
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 21 of 58



temporary staffing services at YCO during the 2017-2018 winter season. YCO

lacks knowledge or information sufficient to form a belief as to the truth of the

remaining factual allegations in ¶ 110, and denies all remaining factual allegations

in ¶ 110 on that basis.

111. YCO denies the factual allegations in ¶ 111 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 111 addressed to HSS, and YCO denies all such factual allegations

in ¶ 111 on that basis.

112. YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 112, and denies all factual allegations in ¶ 112

on that basis.

113. YCO denies it employed or paid Plaintiffs, or any other HSS employees.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

how HSS paid its employees or whether they received tips, as alleged in ¶ 113, and

denies all factual allegations in ¶ 113 on that basis. YCO affirmatively states it

directed HSS to make an end-of-season payment to housekeepers employed by

HSS out of a service charge pool associated with the temporary staffing services

those HSS employees provided at YCO during the 2017-2018 winter season, and

as expressly permitted by the HSS Contract.




                                           21
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 22 of 58



114. Paragraph 114 contains legal conclusions, to which no response is required.

YCO admits, on or around March 2018, Cindy McPheeters met with some HSS

employees who were providing temporary staffing services at YCO during the

2017-2018 winter season pursuant to the HSS Contract to discuss how YCO would

make distributions out of a service charge pool associated with the temporary

staffing services HSS employees provided at YCO that season. YCO denies Mrs.

McPheeters made promises to those HSS employees. YCO affirmatively states

YCO did distribute that money to Plaintiffs, through HSS, pursuant to the HSS

Contract. YCO denies all remaining factual allegations in ¶ 114.

115. YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 115, and denies all factual allegations in ¶ 115

on that basis.

116. YCO denies the factual allegations in ¶ 116.

117. YCO denies that individuals employed by YCO as cooks were not required

to clean fryers. YCO lacks knowledge or information sufficient to form a belief as

to the truth of the remaining factual allegations in ¶ 117, and denies all remaining

factual allegations in ¶ 117 on that basis.

118. YCO denies the factual allegations in ¶ 118.

119. YCO denies the factual allegations in ¶ 119. YCO affirmatively states YCO

and the Yellowstone Club maintain “no tipping” policies.



                                              22
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 23 of 58



120. YCO denies any factual allegations in ¶ 120 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 120 addressed to HSS, and YCO denies all such factual allegations

in ¶ 120 on that basis.

121. YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 121, and denies all factual allegations in ¶ 121

on that basis. YCO affirmatively states it maintains strict attendance policies and

expectations for YCO employees.

122. Paragraph 122 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 122, and denies all factual allegations in ¶ 122 on that

basis.

123. Paragraph 123 contains legal conclusions, to which no response is required.

YCO denies the factual allegation in the first sentence of ¶ 123 that it denied

transportation on YCO employee shuttles to any HSS employees, including

Plaintiffs. YCO admits the factual allegations in the second and third sentences of

¶ 123. YCO denies the existence of the alleged policy referenced in ¶ 123, and

states affirmatively it responded to complaints regarding this incident and clarified

its policy regarding transportation.




                                           23
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 24 of 58



124. YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 124, and denies all factual allegations in ¶ 124

on that basis.

125. Paragraph 125 contains legal conclusions, to which no response is required.

YCO denies it employed or paid Plaintiffs, or any other HSS employees. YCO

lacks knowledge or information sufficient to form a belief as to the truth of how

HSS paid its employees, as alleged in ¶ 125, and denies all factual allegations in

¶ 125 on that basis.

126. YCO admits YCO members and guests generally do pay service charges to

YCO employees at YCO restaurants. YCO denies YCO members and guests pay

tips. YCO affirmatively states YCO and the Yellowstone Club maintain “no

tipping” policies. YCO denies any remaining factual allegations in ¶ 126.

127. Paragraph 127 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 127, and denies all factual allegations in ¶ 127 on that

basis.

128. Paragraph 128 contains legal conclusions, to which no response is required.

YCO denies it employed or paid Plaintiffs, or any other HSS employees. YCO

lacks knowledge or information sufficient to form a belief as to the truth of how

HSS paid its employees, as alleged in ¶ 128, and denies all factual allegations in



                                           24
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 25 of 58



¶ 128 on that basis. YCO affirmatively states YCO and the Yellowstone Club

maintain “no tipping” policies.

129. YCO denies the factual allegations in the first sentence of ¶ 129. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in the second sentence of ¶ 129, and denies all such factual allegations

in ¶ 129 on that basis. YCO affirmatively states YCO and the Yellowstone Club

maintain “no tipping” policies.

130. Paragraph 130 contains legal conclusions, to which no response is required.

YCO denies the factual allegations in ¶ 130. YCO affirmatively states YCO and

the Yellowstone Club maintain “no tipping” policies.

131. Paragraph 131 contains legal conclusions, to which no response is required.

YCO denies any remaining factual allegations in ¶ 131.

132. Paragraph 132 contains legal conclusions, to which no response is required.

YCO denies any remaining factual allegations in ¶ 132.

133. Paragraph 133 contains legal conclusions, to which no response is required.

YCO denies it employed or paid Plaintiffs, or any other HSS employees. YCO

lacks knowledge or information sufficient to form a belief as to the truth of how

HSS paid its employees, as alleged in ¶ 133, and denies all factual allegations in

¶ 133 on that basis. YCO affirmatively states YCO and the Yellowstone Club




                                          25
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 26 of 58



maintain “no tipping” policies. YCO denies it failed to distribute service charges

to nonmanagement YCO employees.

134. Paragraph 134 contains legal conclusions, to which no response is required.

YCO denies it employed or paid Plaintiffs, or any other HSS employees. YCO

lacks knowledge or information sufficient to form a belief as to the truth of how

HSS paid its employees, as alleged in ¶ 134, and denies all factual allegations in

¶ 134 on that basis. YCO affirmatively states YCO and the Yellowstone Club

maintain “no tipping” policies. YCO denies it distributed services charges to

management.

135. Paragraph 135 contains legal conclusions, to which no response is required.

Upon information and belief, YCO admits HSS provided housing to HSS

employees who provided temporary staffing services at YCO during the 2017-

2018 winter season, and HSS employees paid HSS for that housing. YCO

affirmatively states it provided HSS with third-party housing options for HSS to

provide to HSS employees, which HSS utilized. YCO denies any remaining

factual allegations in ¶ 135.

136. Paragraph 136 contains legal conclusions, to which no response is required.

Paragraph 136 references discrete documents, the terms of which speak for

themselves. YCO denies the factual allegations in ¶ 136 to the extent they conflict

with the documents at issue. YCO denies it employed or paid Plaintiffs, or any



                                         26
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 27 of 58



other HSS employees. YCO lacks knowledge or information sufficient to form a

belief about the truth of how HSS paid its employees, as alleged in ¶ 136, and

denies all factual allegations in ¶ 136 on that basis.

137. Paragraph 137 contains legal conclusions, to which no response is required.

Paragraph 137 references discrete documents, the terms of which speak for

themselves. YCO denies the factual allegations in ¶ 137 to the extent they conflict

with the documents at issue. YCO denies it employed or paid Plaintiffs, or any

other HSS employees. YCO lacks knowledge or information sufficient to form a

belief about the truth of how HSS paid its employees, as alleged in ¶ 137, and

denies all factual allegations in ¶ 137 on that basis.

138. Paragraph 138 contains legal conclusions, to which no response is required.

Paragraph 138 references discrete documents, the terms of which speak for

themselves. YCO denies the factual allegations in ¶ 138 to the extent they conflict

with the documents at issue. YCO denies it employed or paid Plaintiffs, or any

other HSS employees. YCO admits its understanding was that HSS did make

certain deductions from some HSS employees’ paychecks, and that YCO did not

direct HSS to do so. YCO lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations regarding how HSS paid its

employees, as alleged in ¶ 138, and YCO denies all such factual allegations in

¶ 138 on that basis.



                                           27
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 28 of 58



139. Paragraph 139 contains legal conclusions, to which no response is required.

YCO denies it employed or paid Plaintiffs, or any other HSS employees. YCO

admits that some HSS employees complained to YCO about their employment

with HSS. YCO denies the remaining factual allegations in ¶ 139.

140. YCO admits HSS was responsible for payroll and payroll decisions

regarding HSS employees, including Plaintiffs, pursuant to the HSS Contract.

YCO denies it employed or paid Plaintiffs, or any other HSS employees. YCO

lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations in ¶ 140, and YCO denies all such factual allegations in

¶ 140 on that basis.

141. YCO denies it threatened to send HSS employees back to Jamaica, including

Plaintiffs. YCO lacks knowledge or information sufficient to form a belief about

the truth of the remaining allegations in ¶ 141, and YCO denies all such factual

allegations in ¶ 141 on that basis.

142. Paragraph 142 contains legal conclusions, to which no response is required.

YCO denies all factual allegations in ¶ 142.

143. Paragraph 143 contains legal conclusions, to which no response is required.

YCO denies all factual allegations in ¶ 143.

144. Paragraph 144 contains legal conclusions, to which no response is required.

YCO denies all factual allegations in ¶ 144.



                                         28
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 29 of 58



145. Paragraph 145 contains legal conclusions, to which no response is required.

YCO denies all factual allegations in ¶ 145.

146. Paragraph 146 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 146.

147. Paragraph 147 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 147.

148. Paragraph 148 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 148, and denies all factual allegations in ¶ 148 on that

basis.

149. Paragraph 149 contains legal conclusions, to which no response is required.

YCO denies the factual allegations in ¶ 149 that are directed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 149 that are directed to HSS, and denies all factual allegations in ¶

149 that are directed to HSS on that basis.

150. Paragraph 150 contains legal conclusions, to which no response is required.

YCO denies it made fraudulent representations to Plaintiffs. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the

remaining factual allegations in ¶ 150, and denies all remaining factual allegations

in ¶ 150 on that basis.



                                           29
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 30 of 58



151. Paragraph 151 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 151.

                              Rule 23 Class Allegations

152. Paragraph 152 contains legal conclusions, to which no response is required.

YCO denies that Plaintiffs are entitled to certification of Plaintiffs’ proposed class

under Federal Rule of Civil Procedure 23. YCO denies any remaining factual

allegations in ¶ 152.

153. Paragraph 153 contains legal conclusions, to which no response is required.

YCO denies it employed any HSS employees, including Plaintiffs. YCO denies

that Plaintiffs are entitled to certification of Plaintiffs’ proposed class under

Federal Rule of Civil Procedure 23. YCO denies any remaining factual allegations

in ¶ 153.

154. Paragraph 154 contains legal conclusions, to which no response is required.

YCO denies that 110 HSS employees provided temporary staffing services at YCO

during the 2017-2018 winter season. YCO denies any remaining factual

allegations in ¶ 154.

155. Paragraph 155 contains legal conclusions, to which no response is required.

YCO denies it employed or paid any HSS employees, including Plaintiffs. YCO

denies any remaining factual allegations in ¶ 155.




                                           30
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 31 of 58



156. Paragraph 156 contains legal conclusions, to which no response is required.

YCO denies that it employed or paid any HSS employees, including Plaintiffs.

YCO denies that all potential class members experienced similar pay practices.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in the final sentence of ¶ 156, and denies all such factual

allegations in the final sentence of ¶ 156 on that basis.

157. Paragraph 157 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs. YCO denies any remaining factual allegations

in ¶ 157.

158. Paragraph 158 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the remaining factual allegations in ¶ 158, and denies all remaining factual

allegations in ¶ 158 on that basis.

159. Paragraph 159 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 159.

160. Paragraph 160 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 160.

161. Paragraph 161 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of




                                           31
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 32 of 58



the factual allegations in ¶ 161, and denies all factual allegations in ¶ 161 on that

basis.

162. Paragraph 162 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 162, and denies all factual allegations in ¶ 162 on that

basis.

163. Paragraph 163 contains legal conclusions, to which no response is required.

YCO admits it is registered to do business in Montana. Upon information and

belief, YCO admits HSS is registered to do business in Montana. YCO denies all

remaining factual allegations in ¶ 163.

164. Paragraph 164 contains legal conclusions, to which no response is required.

YCO denies all factual allegations in ¶ 164.

165.     Paragraph 165 contains legal conclusions, to which no response is required.

YCO denies all factual allegations in ¶ 165.

                                       Count I

166. Paragraph 166 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 166.

167. Paragraph 167 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 167.




                                           32
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 33 of 58



168. Paragraph 168 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 168.

169. Paragraph 169 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 169.

170. Paragraph 170 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 170.

171. Paragraph 171 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 171.

                                    Count II

172. Paragraph 172 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 172.

173. Paragraph 173 contains legal conclusions, to which no response is required.

Upon information and belief, YCO admits Plaintiffs are Black and Jamaican.

YCO denies any remaining factual allegations in ¶ 173.

174. Paragraph 174 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs. YCO admits HSS employed Plaintiffs, as

established by the HSS Contract. YCO denies any remaining factual allegations in

¶ 174.




                                        33
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 34 of 58



175. Paragraph 175 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs. YCO admits HSS employed Plaintiffs. YCO

denies any remaining factual allegations in ¶ 175.

176. Paragraph 176 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 176, and denies all factual allegations in ¶ 176 on that

basis.

177. Paragraph 177 contains legal conclusions, to which no response is required.

YCO admits HSS employed and supervised Plaintiffs, as required by the HSS

Contract. YCO denies the remaining factual allegations in ¶ 177.

178.     Paragraph 178 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 178 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 178 addressed to HSS, and YCO denies all such factual allegations

in ¶ 178 on that basis.

179. Paragraph 179 contains legal conclusions, to which no response is required.

YCO denies it discriminated against Plaintiffs based on their race or national

origin. YCO denies any remaining factual allegations in ¶ 179 addressed to YCO.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 179 addressed to HSS, and YCO denies all such factual



                                           34
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 35 of 58



allegations in ¶ 179 on that basis. YCO affirmatively states YCO and the

Yellowstone Club maintain “no tipping” policies.

180. Paragraph 180 contains legal conclusions, to which no response is required.

YCO denies it engaged in discrimination or created a hostile workplace. YCO

denies any remaining factual allegations in ¶ 180.

181. Paragraph 181 contains legal conclusions, to which no response is required.

YCO denies it created a hostile workplace. YCO denies it employed Plaintiffs.

YCO denies it treated YCO employees more favorably than other similar YCO

employees. YCO denies the remaining factual allegations in ¶ 181 addressed to

YCO. YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 181 addressed to HSS, and YCO denies all such

factual allegations in ¶ 181 on that basis.

182. Paragraph 182 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 182 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 182 addressed to HSS, and YCO denies all such factual allegations

in ¶ 182 on that basis.

183. Paragraph 183 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 183 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual



                                              35
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 36 of 58



allegations in ¶ 183 addressed to HSS, and YCO denies all such factual allegations

in ¶ 183 on that basis.

184. Paragraph 184 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 184, and denies all factual allegations in ¶ 184 on that

basis.

                                      Count III

185. Paragraph 185 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 185.

186. Paragraph 186 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs. YCO admits HSS employed Plaintiffs, as

established by the HSS Contract. YCO denies any remaining factual allegations in

¶ 186.

187. Paragraph 187 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 187 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegation that HSS improperly withheld tips and service charges, as alleged in

¶ 187, and denies all such factual allegations in ¶ 187 on that basis. YCO

affirmatively states YCO and the Yellowstone Club maintain “no tipping” policies.




                                           36
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 37 of 58



188. Paragraph 188 contains legal conclusions, to which no response is required.

YCO denies it employed or paid Plaintiffs. YCO admits HSS employed and paid

Plaintiffs, as required by the HSS Contract. Upon information and belief, YCO

admits HSS made deductions from Plaintiffs’ paychecks. YCO denies any

remaining factual allegations in ¶ 188.

189. Paragraph 189 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 189.

                                     Count IV

190. Paragraph 190 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 190.

191. Paragraph 191 contains legal conclusions, to which no response is required.

YCO denies it made representations to Plaintiffs about the terms and conditions of

their employment with HSS. YCO denies it employed Plaintiffs. YCO denies any

remaining factual allegations in ¶ 191 addressed to YCO. YCO affirmatively

states YCO and the Yellowstone Club maintain “no tipping” policies. YCO lacks

knowledge or information sufficient to form a belief as to the truth of what

representations HSS may have made to Plaintiffs, as alleged in ¶ 191, and denies

all such factual allegations in ¶ 191 on that basis. YCO denies any remaining

factual allegations in ¶ 191.




                                          37
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 38 of 58



192. Paragraph 192 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 192.

193. Paragraph 193 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 193.

194. Paragraph 194 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 194 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 194 addressed to HSS, and YCO denies all such factual allegations

in ¶ 194 on that basis.

195. Paragraph 195 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 195 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 195 addressed to HSS, and YCO denies all such factual allegations

in ¶ 195 on that basis.

196. Paragraph 196 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 196, and denies all factual allegations in ¶ 196 on that

basis.

197. Paragraph 197 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of



                                           38
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 39 of 58



the factual allegations in ¶ 197, and denies all factual allegations in ¶ 197 on that

basis.

198. Paragraph 198 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 198.

199. Paragraph 199 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 199.

                                       Count V

200. Paragraph 200 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 200.

201. Paragraph 201 contains legal conclusions, to which no response is required.

YCO denies it made representations to Plaintiffs about the terms and conditions of

their employment with HSS. YCO denies it employed Plaintiffs. YCO

affirmatively states YCO and the Yellowstone Club maintain “no tipping” policies.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

what representations HSS may have made to Plaintiffs, as alleged in ¶ 201, and

denies all such factual allegations in ¶ 201 on that basis. YCO denies any

remaining factual allegations in ¶ 201.

202. Paragraph 202 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 202.




                                           39
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 40 of 58



203. Paragraph 203 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 203 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 203 addressed to HSS, and YCO denies all such factual allegations

in ¶ 203 on that basis.

204. Paragraph 204 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 204 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 204 addressed to HSS, and YCO denies all such factual allegations

in ¶ 204 on that basis.

205. Paragraph 205 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 205, and denies all factual allegations in ¶ 205 on that

basis.

206. Paragraph 206 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 206.

                                      Count VI

207. Paragraph 207 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 207.




                                           40
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 41 of 58



208. Paragraph 208 contains legal conclusions, to which no response is required.

YCO denies it made representations to Plaintiffs about the terms and conditions of

their employment with HSS. YCO denies it employed Plaintiffs. YCO

affirmatively states YCO and the Yellowstone Club maintain “no tipping” policies.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

what representations HSS may have made to Plaintiffs, as alleged in ¶ 208, and

denies all such factual allegations in ¶ 208 on that basis. YCO denies any

remaining factual allegations in ¶ 208.

209. Paragraph 209 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 209, and denies all factual allegations in ¶ 209 on that

basis.

210. Paragraph 210 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 210.

211. Paragraph 211 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 211.

                                      Count VI

212. Paragraph 212 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 212.




                                           41
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 42 of 58



213. Paragraph 213 contains legal conclusions, to which no response is required.

Upon information and belief, YCO admits Plaintiffs are Black and Jamaican.

YCO denies any remaining factual allegations in ¶ 213.

214. Paragraph 214 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs. YCO admits HSS employed and paid

Plaintiffs, as required by the HSS Contract. YCO denies any remaining factual

allegations in ¶ 214.

215. Paragraph 215 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs. YCO admits HSS employed and paid

Plaintiffs, as required by the HSS Contract. YCO denies any remaining factual

allegations in ¶ 215.

216. Paragraph 216 contains legal conclusions, to which no response is required.

Upon information and belief, YCO admits HSS recruited Plaintiffs, entered into

contracts with Plaintiffs, and supervised/managed Plaintiffs, consistent with the

HSS Contract. YCO denies the remaining allegations in ¶ 216.

217. Paragraph 217 contains legal conclusions, to which no response is required.

YCO admits HSS employed and supervised Plaintiffs, as required by the HSS

Contract. YCO denies the remaining factual allegations in ¶ 217.

218. Paragraph 218 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 218 addressed to YCO. YCO lacks



                                         42
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 43 of 58



knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 218 addressed to HSS, and YCO denies all such factual allegations

in ¶ 218 on that basis.

219. Paragraph 219 contains legal conclusions, to which no response is required.

YCO denies it discriminated against Plaintiffs based on their race or national

origin. YCO denies any remaining factual allegations in ¶ 219 addressed to YCO.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 219 addressed to HSS, and YCO denies all such factual

allegations in ¶ 219 on that basis. YCO affirmatively states YCO and the

Yellowstone Club maintain “no tipping” policies.

220. Paragraph 220 contains legal conclusions, to which no response is required.

YCO denies it engaged in discrimination or created a hostile workplace. YCO

denies any remaining factual allegations in ¶ 220.

221. Paragraph 221 contains legal conclusions, to which no response is required.

YCO denies it created a hostile workplace. YCO denies it employed Plaintiffs.

YCO denies it treated YCO employees more favorably than other similar YCO

employees. YCO denies the remaining factual allegations in ¶ 221 addressed to

YCO. YCO lacks knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 221 addressed to HSS, and YCO denies all such

factual allegations in ¶ 221 on that basis.



                                              43
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 44 of 58



222. Paragraph 222 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 222 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 222 addressed to HSS, and YCO denies all such factual allegations

in ¶ 222 on that basis.

223. Paragraph 223 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 223 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 223 addressed to HSS, and YCO denies all such factual allegations

in ¶ 223 on that basis.

224. Paragraph 224 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 224, and denies all factual allegations in ¶ 224 on that

basis.

                                      Count VII

225. Paragraph 225 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 225.

226. Paragraph 226 contains legal conclusions, to which no response is required.

Upon information and belief, YCO admits Plaintiffs are Black and Jamaican.

YCO denies any remaining factual allegations in ¶ 226.



                                           44
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 45 of 58



227. Paragraph 227 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs. YCO admits HSS employed and paid

Plaintiffs, as required by the HSS Contract. YCO denies any remaining factual

allegations in ¶ 227.

228. Paragraph 228 contains legal conclusions, to which no response is required.

YCO denies it employed Plaintiffs. YCO admits HSS employed and paid

Plaintiffs, as required by the HSS Contract. YCO denies any remaining factual

allegations in ¶ 228.

229. Paragraph 229 contains legal conclusions, to which no response is required.

Upon information and belief, YCO admits HSS recruited Plaintiffs, entered into

contracts with Plaintiffs, and supervised/managed Plaintiffs, consistent with the

HSS Contract. YCO denies the remaining allegations in ¶ 229.

230. Paragraph 230 contains legal conclusions, to which no response is required.

YCO admits HSS employed and supervised Plaintiffs, as required by the HSS

Contract. YCO denies it employed Plaintiffs. YCO denies the remaining factual

allegations in ¶ 230.

231. Paragraph 231 contains legal conclusions, to which no response is required.

YCO denies adopting the policies referenced in ¶ 231. YCO lacks sufficient

knowledge or information sufficient to form a belief as to what policies HSS may




                                         45
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 46 of 58



have adopted, as alleged in ¶ 231, and YCO therefore denies all such factual

allegations in ¶ 231 on that basis.

232. YCO denies it adopted the policies referenced in ¶ 232, as those alleged

policies are defined in the First Amended Complaint. YCO lacks sufficient

knowledge or information sufficient to form a belief as to what policies HSS may

have adopted, as alleged in ¶ 232, and YCO therefore denies all such factual

allegations in ¶ 232 on that basis.

233. YCO denies it adopted the policies referenced in ¶ 233. YCO lacks

sufficient knowledge or information sufficient to form a belief as to what policies

HSS may have adopted, as alleged in ¶ 233, and YCO therefore denies all such

factual allegations in ¶ 232 on that basis. YCO denies the remaining factual

allegations in ¶ 233.

234. Paragraph 234 contains legal conclusions, to which no response is required.

YCO lacks sufficient knowledge or information sufficient to form a belief as to the

truth of the factual allegations in ¶ 234, and denies the factual allegations in ¶ 234

on that basis.

235. YCO lacks knowledge or information sufficient to form a belief about the

truth about the factual allegations in ¶ 235, and denies all factual allegations in

¶ 235 on that basis.




                                           46
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 47 of 58



236. Paragraph 236 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 236 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 236 addressed to HSS, and YCO denies all such factual allegations

in ¶ 236 on that basis.

237. Paragraph 237 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 237 addressed to YCO. YCO lacks

knowledge or information sufficient to form a belief as to the truth of the factual

allegations in ¶ 237 addressed to HSS, and YCO denies all such factual allegations

in ¶ 237 on that basis.

238. Paragraph 238 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 238, and denies all factual allegations in ¶ 238 on that

basis.

                                      Count VII

239. Paragraph 239 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 239.

240. YCO admits that YCO members and guests did pay service charges for

some services YCO employees provided during the 2017-2018 winter season.

YCO denies all remaining factual allegations in ¶ 240.



                                           47
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 48 of 58



241. YCO admits that YCO pooled the service charges YCO employees

generated during the 2017-2018 season, and distributed those service charges to

YCO employees. YCO denies any remaining factual allegations in ¶ 241.

242. Paragraph 242 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 242.

243. Paragraph 243 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 243.

244. Paragraph 244 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 244.

245. Paragraph 245 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 245.

                                   Count VIII

246. Paragraph 246 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 246.

247. YCO admits that YCO members and guests did pay service charges for

some services YCO employees provided during the 2017-2018 winter season.

YCO denies all remaining factual allegations in ¶ 247.

248. YCO admits that YCO pooled the service charges YCO employees

generated during the 2017-2018 season, and distributed those service charges to

YCO employees. YCO denies any remaining factual allegations in ¶ 248.



                                        48
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 49 of 58



249. Paragraph 249 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 249.

250. Paragraph 250 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 250.

251. Paragraph 251 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 251.

252. Paragraph 252 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 252.

                                     Count IX

253. Paragraph 253 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 253.

254. YCO admits it signed the HSS Contract on August 31, 2017, the terms of

which speak for itself. YCO denies the factual allegations in ¶ 254 to the extent

they conflict with the terms of the HSS Contract.

255. YCO admits it signed the HSS Contract on August 31, 2017, the terms of

which speak for itself. YCO denies the factual allegations in ¶ 255 to the extent

they conflict with the terms of the HSS Contract.

256. YCO admits that it directed HSS to make certain payments to Plaintiffs at

the end of the 2017-2018 winter season, as permitted by the HSS Contract. YCO

denies the remaining factual allegations in ¶ 256.



                                         49
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 50 of 58



257. Paragraph 257 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 257, and denies all factual allegations in ¶ 257 on that

basis.

258. Paragraph 258 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 258, and denies all factual allegations in ¶ 258 on that

basis.

                                       Count X

259. Paragraph 259 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 259.

260. Paragraph 260 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 260.

261. Paragraph 261 contains legal conclusions, to which no response is required.

YCO denies any factual allegations in ¶ 261.

262. Paragraph 262 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 262, and denies all factual allegations in ¶ 262 on that

basis.




                                           50
         Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 51 of 58



263. Paragraph 263 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 263, and denies all factual allegations in ¶ 263 on that

basis.

264. Paragraph 264 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 264, and denies all factual allegations in ¶ 264 on that

basis.

265. Paragraph 265 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 265, and denies all factual allegations in ¶ 265 on that

basis.

266. Paragraph 266 contains legal conclusions, to which no response is required.

YCO lacks knowledge or information sufficient to form a belief as to the truth of

the factual allegations in ¶ 266, and denies all factual allegations in ¶ 266 on that

basis.

267. Paragraph 267 contains legal conclusions, to which no response is required.

268. Paragraph 268 contains legal conclusions, to which no response is required.

Paragraph 268 contains Plaintiffs’ “Prayer for Relief,” and does not appear to

contain any factual allegations requiring a response from YCO. To the extent any



                                           51
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 52 of 58



response is required, YCO denies any factual allegations, and denies Plaintiffs are

entitled to the relief requested in ¶ 268.

                                GENERAL DENIAL

      To the extent any factual allegation in Plaintiffs’ First Amended Complaint

requires a response and is not affectively responded to above, YCO denies all such

factual allegations.

                       YCO’s AFFIRMATIVE DEFENSES

      YCO asserts the following affirmative defenses based upon its knowledge of

the facts of this case and pertinent legal considerations at this time. YCO reserves

the right to amend its answer to assert additional affirmative defenses or withdraw

an affirmative defense as discovery progresses and as justified by the underlying

facts and applicable law.

                              First Affirmative Defense

      Plaintiffs’ First Amended Complaint fails to state a claim upon which relief

may be granted.

                            Second Affirmative Defense

      Plaintiffs’ proposed class action complaint fails to meet the numerosity

requirement of Federal Rule of Civil Procedure 23(a)(1).

//

//



                                             52
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 53 of 58



                              Third Affirmative Defense

      Plaintiffs’ proposed class action complaint fails to meet the commonality

requirement of Federal Rule of Civil Procedure 23(a)(2).

                              Fourth Affirmative Defense

      Plaintiffs’ proposed class action complaint fails to meet the typicality

requirement of Federal Rule of Civil Procedure 23(a)(3).

                               Fifth Affirmative Defense

      Plaintiffs’ proposed class action complaint fails to meet the adequacy

requirement of Federal Rule of Civil Procedure 23(a)(4). The named Plaintiffs

and/or their counsel will not adequately and fairly protect the interests of the

proposed class, as required by Federal Rule of Civil Procedure 23(a)(4).

                               Sixth Affirmative Defense

      The proposed class lacks common questions of law or fact, as required by

Federal Rule of Civil Procedure 23(b).

                              Seventh Affirmative Defense

      Plaintiffs’ proposed class action complaint otherwise fails to meet the

requirements of Federal Rule of Civil Procedure 23 necessary for certification of

Plaintiffs’ proposed class.

                              Eighth Affirmative Defense

      Plaintiffs have failed to exhaust their administrative remedies.



                                          53
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 54 of 58



                             Ninth Affirmative Defense

      The claims asserted in Plaintiffs’ First Amended Complaint are barred by the

applicable statutes of limitation.

                             Tenth Affirmative Defense

      Plaintiffs are not entitled to the relief they have requested under United

States and/or Montana law.

                           Eleventh Affirmative Defense

      Plaintiffs failed to mitigate their damages, if any.

                            Twelfth Affirmative Defense

      Plaintiffs’ employment with HSS was governed by written contracts, which

Plaintiffs signed. Plaintiffs had no legal right to rely on any alleged prior oral

representations that conflicted with the terms of those contracts.

                          Thirteenth Affirmative Defense

      Plaintiffs received all of the benefits that they were entitled to under

Plaintiffs’ written contracts with HSS, which Plaintiffs signed.

                          Fourteenth Affirmative Defense

      Plaintiffs’ claims are barred, in whole or in part, by the parol evidence rule.

                           Fifteenth Affirmative Defense

      The doctrines of waiver, estoppel, laches, and unclean hands bar Plaintiffs’

claims.


                                           54
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 55 of 58



                            Sixteenth Affirmative Defense

      Plaintiffs’ damages, if any, were proximately caused by Plaintiffs’ own acts,

omissions, or misconduct.

                           Seventeenth Affirmative Defense

      Plaintiffs’ damages, if any, were proximately caused by the negligent acts,

omissions, or misconduct of third parties, including HSS.

                           Eighteenth Affirmative Defense

      YCO did not employ Plaintiffs, pay Plaintiffs’ hourly wages, or enter into

any contractual relationship with Plaintiffs.

                           Nineteenth Affirmative Defense

      The claims alleged in Plaintiffs’ First Amended Complaint are barred by the

doctrine of unjust enrichment, and Plaintiff would be unjustly enriched by receipt

of the requested relief.

                           Twentieth Affirmative Defense

      Plaintiffs engaged in conduct and actions to constitute an accord and

satisfactions of the obligations, conduct, or acts at issue in the First Amended

Complaint, barring recovery from YCO.

                                 RELIEF SOUGHT

      YCO respectfully requests the Court grant the following relief:




                                          55
Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 56 of 58



   1. Dismissal of Plaintiffs’ First Amended Complaint with prejudice

      and/or that Plaintiffs take nothing by way of Plaintiffs’ First Amended

      Complaint;

   2. For YCO’s reasonable attorneys’ fees and costs; and

   3. For any other further relief the Court deems just and proper.

                   DEMAND FOR JURY TRIAL

YCO demands a trial by jury on all issues triable by jury in this action.

DATED this 18th day of November, 2019.

                                 CROWLEY FLECK PLLP



                                 By: /s/ Jeffrey M. Roth
                                       Jeffrey M. Roth
                                       John M. Semmens

                                 Attorney for Defendant Yellowstone Club
                                 Operations, LLC




                                   56
       Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 57 of 58



                         CERTIFICATE OF SERVICE

     I hereby certify that on November 18, 2019, I sent the foregoing document
via CM/ECF to the following:

Roger Trim
Ogletree Deakins, Nash, Smoak & Stewart PC
2000 S. Colorado Blvd.
Tower 3, Suite 900
Denver, CO 80222
Attorney for Defendant Hospitality Solutions, LLC

Christopher Young
YOUNG LAW OFFICE PLLC
P.O. Box 10247
Bozeman, MT 59719
Attorney for Plaintiff


David Seligman
Alex Hood
Towards Justice
1410 High Street, Suite 300
Denver, CO 80218
Attorney for Plaintiff


Sarah J. Parady
Mary Jo Lowrey
Lowrey Parady, LLC
1725 High Street
Denver, CO 80218
Attorney for Plaintiff
                                     CROWLEY FLECK PLLP


                                     By: /s/ Jeffrey M. Roth
                                           Jeffrey M. Roth



                                       57
Case 2:18-cv-00062-SEH Document 27 Filed 11/18/19 Page 58 of 58



                                   John M. Semmens

                            Attorney for Defendant Yellowstone Club
                            Operations, LLC




                              58
